DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 13, 2022, new claims 19 and 20 were added. Claims 1-20 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Ye, US 2017/0178390).
Re Claim 1: As shown in Figs. 1 and 2, Ye discloses a system for reconstructing a three-dimensional (3-D) point cloud of a target object 130, the system comprising:
a light source 125 that generates light; 
a polarization field generator 120 (see also Fig. 18) that receives the light generated by the light source 125 and generates a polarization field that illuminates the target object 130; 
a camera 110 that captures images of the illuminated target object 130; and 
a processor 2101 (of a measurement device 2100 in Fig. 21) that receives the captured images and processes the captured images [0129-0138]. 
Ye discloses that the camera 110 generates an image from the captured reflected light rays rre. This captured image is decoded by the measurement device (in block B200) to determine the LMD-pixel indices 231A and establish positions of the incident rays rin with respect to the point 131 of the object 130 [0041, 0048].
Accordingly, it is obvious that the processor of the measurement device that receives the captured images and processes the captured images by:
performing a polarization field decoding algorithm that decodes the polarization field to obtain a set of incident rays rin; and
performing a camera ray decoding algorithm to obtain a set of camera rays rre.
Further, the measurement device performs ray triangulation based on the LMD-indices 231A to generate a first normal field 232A at the point 131 on the surface of the object 130 (block B205). For example, for a particular light ray r, the measurement device may triangulate its incident ray rin and its reflected ray rre to determine the normal of the point on the surface that reflected the light ray r [0050].
Accordingly, it is obvious that the processor of the measurement device that receives the captured images and processes the captured images by:
performing a ray-ray intersection algorithm that determines intersection points where the incident rays and the camera rays intersect. 
Finally, the measurement device performs 3D coordinates 233A (in block B210) of the respective points on the surface of the object [0053], which are refined and transformed to a common coordinate system 9 (in block B235). The transformed and refined surface coordinates are merged to generate merged surface coordinates 238 which are representation of the shape of surface (e.g., a point cloud that describes the shape of the surface) [0079].
Accordingly, it is obvious that the processor of the measurement device that receives the captured images and processes the captured images by: 
performing a 3-D reconstruction algorithm that uses the set of incident rays, the set of camera rays and the intersection points to reconstruct a 3-D point cloud of the target object.
Re Claim 2: The system of claim 1, wherein, as shown in Fig. 21, the processor 2101 controls operations of the light source 2125 and of the polarization field generator 2120 to generate the polarization field such that the target object (130 in Fig. 1) is illuminated with a preselected sequence of Gray Code images, and wherein the polarization field decoding algorithm decodes Gray Code images that are captured by the camera to determine which pixel of the polarization field generator originated each incident ray of the set of incident rays to thereby determine a direction of each incident ray of the set of incident rays (see also Fig. 19) [0037-0040, 0113-0115].
Re Claim 5: The system of claim 1, wherein, as shown in Fig. 18, the polarization field generator comprises a polarizer panel 1822 of a liquid crystal display (LCD) device 1821.
Re Claim 6: The system of claim 1, wherein the target object 130 is an object that exhibits reflection of the environment [0037].
Re Claim 19: The system of claim 1, wherein the polarization field generator configured to alter a polarization state of the polarization field in response to an applied voltage [0038].
Re Claim 7: As shown in Figs. 1 and 2, Ye discloses a method for reconstructing a three-dimensional (3-D) point cloud of a target object 130, the method comprising:
with a light source 125, emitting light r;
with a polarization field generator 120 (see also Fig. 18), receiving at least a portion of the light r and generating a polarization field that illuminates the target object 130; 
with a camera 110, capturing images of the illuminated target object 130; and 
with a processor 2101 (of a measurement device 2100 (see also Fig. 21), receiving the captured images and processing the captured images [0129-0138]. 
Ye discloses that the camera 110 generates an image from the captured reflected light rays rre. This captured image is decoded by the measurement device (in block B200) to determine the LMD-pixel indices 231A and establish positions of the incident rays rin with respect to the point 131 of the object 130 [0041, 0048].
Accordingly, it is obvious that the processor of the measurement device that receives the captured images and processes the captured images by:
performing a polarization field decoding algorithm that decodes the polarization field to obtain a set of incident rays rin; 
performing a camera ray decoding algorithm to obtain a set of camera rays rre.
Further, the measurement device performs ray triangulation based on the LMD-indices 231A to generate a first normal field 232A at the point 131 on the surface of the object 130 (block B205). For example, for a particular light ray r, the measurement device may triangulate its incident ray rin and its reflected ray rre to determine the normal of the point on the surface that reflected the light ray r [0050].
Accordingly, it is obvious that the processor of the measurement device that receives the captured images and processes the captured images by:
performing a ray-ray intersection algorithm that determines intersection points where the incident rays and the camera rays intersect. 
Finally, the measurement device performs 3D coordinates 233A (in block B210) of the respective points on the surface of the object [0053], which are refined and transformed to a common coordinate system 9 (in block B235). The transformed and refined surface coordinates are merged to generate merged surface coordinates 238 which are representation of the shape of surface (e.g., a point cloud that describes the shape of the surface) [0079].
Accordingly, it is obvious that the processor of the measurement device that receives the captured images and processes the captured images by: 
performing a 3-D reconstruction algorithm that uses the set of incident rays, the set of camera rays and the intersection points to reconstruct a 3-D point cloud of the target object.
Re Claim 8: The method of claim 7, as shown in Fig. 21, further comprising:
with the processor 2101, controlling operations of the light source 2125 and of the polarization field generator 2120 to generate the polarization field such that the target object (130 in Fig. 1) is illuminated with a preselected sequence of Gray Code images, and
wherein the polarization field decoding algorithm decodes Gray Code images that are captured by the camera to determine which pixel of the polarization field generator originated each incident ray of the set of incident rays to thereby determine a direction of each incident ray of the set of incident rays (see also Fig. 19) [0037-0040, 0113-0115].
Re Claim 11: The method of claim 7, wherein, as shown in Fig. 18, the polarization field generator comprises a polarizer panel 1822 of a liquid crystal display (LCD) device [0111].
Re Claim 12: The method of claim 7, wherein the target object is an object that exhibits reflection of the environment [0037].
Re Claim 13: As shown in Figs. 1, 2 and 21, Ye discloses a computer program comprising computer instructions embodied on a non-transitory computer readable medium (the measurement device 2100 is a specially-configured computing device comprising a plurality of modules having computer instructions), the computer program being designed to reconstruct a three-dimensional (3-D) point cloud of a target object 130, wherein a light source 125 emits light that is received by a polarization field generator120 that generates a polarization field that illuminates the target object 130, and wherein a camera 110 captures images of the illuminated target object 130, the computer program being executed by a processor 2101 (of a measurement device 2100, see also Fig. 21) that receives the captured images from the camera 110 [0129-0139].
Ye discloses that the camera 110 generates an image from the captured reflected light rays rre. This captured image is decoded by the measurement device (in block B200) to determine the LMD-pixel indices 231A and establish positions of the incident rays rin with respect to the point 131 of the object 130 [0041, 0048].
Accordingly, it is obvious that the computer instructions comprise:
a first instruction set that performs a polarization field decoding algorithm that decodes the polarization field to obtain a set of incident rays; and
a second instruction set that performs a camera ray decoding algorithm to obtain a set of camera rays.
Further, the measurement device performs ray triangulation based on the LMD-indices 231A to generate a first normal field 232A at the point 131 on the surface of the object 130 (block B205). For example, for a particular light ray r, the measurement device may triangulate its incident ray rin and its reflected ray rre to determine the normal of the point on the surface that reflected the light ray r [0050].
Accordingly, it is obvious that the computer instructions comprise:
a third instruction set that performs a ray-ray intersection algorithm that determines intersection points where the incident rays and the camera rays intersect.
Finally, the measurement device performs 3D coordinates 233A (in block B210) of the respective points on the surface of the object [0053], which are refined and transformed to a common coordinate system 9 (in block B235). The transformed and refined surface coordinates are merged to generate merged surface coordinates 238 which are representation of the shape of surface (e.g., a point cloud that describes the shape of the surface) [0079].
Accordingly, it is obvious that the computer instructions comprise:
a fourth instruction set that performs a 3-D reconstruction algorithm that uses the set of incident rays, the set of camera rays and the intersection points to reconstruct a 3- D point cloud of the target object.
 Re Claim 14: The computer program of claim 13, as shown in Fig. 21, further comprising:
a fifth instruction set that controls operations of the light source 2125 and of the polarization field generator 2120 to generate the polarization field such that the target object (130 in Fig. 1) is illuminated with a preselected sequence of Gray Code images, and
wherein the polarization field decoding algorithm includes instructions that decode Gray Code images that are captured by the camera to determine which pixel of the polarization field generator originated each incident ray of the set of incident rays to thereby determine a direction of each incident ray of the set of incident rays [0037-0040, 0113-0115].
Re Claim 17: The computer program of claim 13, wherein the polarization field generator comprises a polarizer panel 1822 of a liquid crystal display (LCD) device as shown in Fig. 18.
Re Claim 18: The computer program of claim 13, wherein the target object is an object that exhibits reflection of the environment [0037].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Ye, US 2017/0178390) in view of Zhou et al. (Zhou, US 2014/0111845).
Re Claim 20: The system of claim 19:
Ye does not disclose that the polarization state varies between linear polarization to elliptical polarization.
As shown in Figs. 3, 5 and 6, Zhou discloses a display device in which an electrically controlled birefringence liquid crystal layer 40 produces a birefringence phenomenon under the action of an electric field, so that light generated by the backlight source is changed from a linear polarization state to other polarization state such as an elliptic polarization state in order to realize better optical properties with high light transmittance and fast response speed [0022].
Accordingly, it is obviously applicable to the system of Ye in order to obtain the same advantages.
Thus, as taught by Zhou, it would have been obvious to one having skill in the art at the time the invention was made to vary the polarization state between linear polarization to elliptical polarization in order to realize better optical properties with high light transmittance and fast response speed.
Allowable Subject Matter
Claims 3, 4, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 17, 2022